EXAMINER'S AMENDMENT
In an Examiner’s Interview dated 2/17/2022, Applicant’s Representative, Shrinath Malur (Reg. No. 34,663) authorized the following amendments to the claims to place the application in condition for allowance.
“1.  (Currently Amended) A hyperparameter management device comprising:
　	a compression network configured to dimensionally compress data to produce a low dimensional representation;
　	an estimation network configured to estimate a density distribution of the low dimensional representation; and
　	a hyperparameter calculation unit configured to calculate hyperparameters for the compression network and the estimation network,
　	wherein the hyperparameter calculation unit is implemented by a processor that is configured to:
　	calculate, based on a set of subject data and a set of uniform data, a gap statistic using a gap statistic calculation technique, and calculate, using a curve fitting technique, an estimation network hyperparameter based on at least the gap statistic, 
　	calculate a ratio of variance of principal components of the set of subject data, and calculate, using a curve fitting technique, a compression network hyperparameter based on at least the ratio of variance, and
　	set the estimation network hyperparameter in the estimation network and set the compression network hyperparameter in the compression network.

　	2. (Currently amended) The hyperparameter management device according to claim 1, wherein:
　	the hyperparameter management device further comprises a determination unit implemented by a processor that is configured to determine a specificity of data;

　	dimensionally compress the set of subject data, generate a subject data low dimensional representation that corresponds to the set of subject data, and generate a set of reconstructed data based on the subject data low dimensional representation,
　	calculate, based on the set of reconstructed data and the set of subject data, an error of the set of reconstructed data with respect to the set of subject data;
　	the estimation network is configured to:
　	estimate, based on the subject data low dimensional representation and the error, a density distribution of the set of subject data; and
　	the determination unit is configured to:
　	determine a specificity of the set of subject data based on the density distribution.

　	3.  (Original) The hyperparameter management device according to claim 1, wherein:
　	the estimation network hyperparameter indicates a number of Gaussian distributions required to approximate the set of subject data.
 
　	4.  (Original) The hyperparameter management device according to claim 1, wherein:
　	the compression network hyperparameter indicates a number of dimensions of the low dimensional representation.

　	5.  (Currently Amended) A hyperparameter management system comprising:
　	a hyperparameter management server; and 
　	a client terminal,
　	wherein:

　	the hyperparameter management server includes:
　	a compression network configured to dimensionally compress data to produce a low dimensional representation,
　	an estimation network configured to estimate a density distribution of the low dimensional representation, 
　	a hyperparameter calculation unit configured to calculate hyperparameters for the compression network and the estimation network, and
　	a determination unit implemented by a processor that is configured to determine a specificity of data;
　	and in a case that subject data to be analyzed is received from the client terminal,
　	the hyperparameter calculation unit is implemented by a processor that is configured to:
　	calculate, based on a set of subject data and a set of uniform data, a gap statistic using a gap statistic calculation technique, and calculate, using a curve fitting technique, an estimation network hyperparameter based on at least the gap statistic, 
　	calculate a ratio of variance of principal components of the set of subject data, and calculate, using a curve fitting technique, a compression network hyperparameter based on at least the ratio of variance, and
　	set the estimation network hyperparameter in the estimation network and set the compression network hyperparameter in the compression network;
　	the compression network is configured to:
　	dimensionally compress the set of subject data, generate a subject data low dimensional representation that corresponds to the set of subject data, and generate a set of reconstructed data based on the subject data low dimensional representation, and
　	calculate, based on the set of reconstructed data and the set of subject data, an error of the set of reconstructed data with respect to the set of subject data;

　	estimate, based on the subject data low dimensional representation and the error, a density distribution of the set of subject data; and
　	the determination unit is configured to:
　	determine a specificity of the set of subject data based on the density distribution and provide notification of a result of this determination to the client.

　	6.  (Currently Amended) A hyperparameter management method executed by a hyperparameter management device,
　	the hyperparameter management device comprising:
　	a compression network configured to dimensionally compress data to produce a low dimensional representation;
　	an estimation network configured to estimate a density distribution of the low dimensional representation; and
　	a hyperparameter calculation unit implemented by a processor that is configured to calculate hyperparameters for the compression network and the estimation network,
　	wherein the hyperparameter management method includes:
　	a step of calculating, based on a set of subject data and a set of uniform data, a gap statistic using a gap statistic calculation technique, and calculating, using a curve fitting technique, an estimation network hyperparameter based on at least the gap statistic, 
　	a step of calculating a ratio of variance of principal components of the set of subject data, and calculating, using a curve fitting technique, a compression network hyperparameter based on at least the ratio of variance, and
　	a step of setting the estimation network hyperparameter in the estimation network and setting the compression network hyperparameter in the compression network.”
Allowable Subject Matter
Claims 1 – 6 are in allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 5, and 6 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
The original disclosure described the invention as an unsupervised approach to determine hyperparameters for use in an initial configuration of a machine learning model. The claimed invention of claim 1 specifically teaches of a hyperparameter management device which comprises a compression network and an estimation network wherein hyperparameters are calculated based upon a gap statistics and using a gap statistic calculation technique and a curve fitting technique to determine a ratio of variance of principal components of a set of subject data and calculating hyperparameters for the compression network and the estimation network based upon the calculated ratio.
Claim 1 is allowed over the prior art as the prior art fails to teach, suggest, or render obvious claim 1 as a whole. The prior art further fails to specifically teach, suggest, or render obvious the claimed features of calculating, based on a set of subject data and a set of uniform data, a gap statistic using a gap statistic calculation technique, and calculating, using a curve fitting technique, an estimation network hyperparameter based on at least the gap statistic, calculate a ratio of variance of principal components of the set of subject data, and calculating, using a curve fitting technique, a compression network hyperparameter based on at least the ratio of variance. 
Baker (US 2019/0095798 A1) teaches of a stochastic categorical autoencoder (SCAN) which comprises both an encoder neural network and a decoder neural network, wherein the encoder neural network reduces a representation of a bottleneck layer of a neural network (which may be a data set) and uses this as input into the decoder neural network to generate d-dimensional distribution from the (Baker Paragraphs [0015 – 0017] and [0029]). Baker teaches of hyperparameter tuning for the SCAN for purpose of back-propagation training, calculating a standard deviation for determining gaps within the training data (Baker Paragraphs [0026] and [0055]). Baker fails to teach calculating, based on a set of subject data and a set of uniform data, a gap statistic using a gap statistic calculation technique, and calculating, using a curve fitting technique, an estimation network hyperparameter based on at least the gap statistic, calculating a ratio of variance of principal components of the set of subject data, and calculating, using a curve fitting technique, a compression network hyperparameter based on at least the ratio of variance.
Basu et al. (US 2020/0202170 A1), hereinafter “Basu”, teaches determining hyperparameters through a Gaussian process and combining machine training models using the hyperparameters to determine a performance and then further optimize the configuration (Basu Paragraphs [0043 – 0045]). However, Basu fails to teach calculating, based on a set of subject data and a set of uniform data, a gap statistic using a gap statistic calculation technique, and calculating, using a curve fitting technique, an estimation network hyperparameter based on at least the gap statistic, calculating a ratio of variance of principal components of the set of subject data, and calculating, using a curve fitting technique, a compression network hyperparameter based on at least the ratio of variance.
Gunes et al. (US 2019/0370684 A1), hereinafter “Gunes”, teaches using automated hyperparameter tuning as an improvement to manual tuning (Gunes Paragraphs [0013 – 0014]), and achieves this by executing a parameter selection application which combines feature selection to validate a reduced data set of possible hyperparameter values to produce a training dataset (Gunes Paragraphs [0016 – 0017] and [0026]). Gunes fails to teach calculating, based on a set of subject data and a set of uniform data, a gap statistic using a gap statistic calculation technique, and calculating, using a curve fitting technique, an estimation network hyperparameter based on at least the gap 
Faivishevsky et al. (US 2018/0240010 A1), hereinafter “Faivishevsky”, teaches configuring a training algorithm with configuration parameters (“hyperparameters”) to determine an optimal set of configuration parameters from time series data, wherein the optimized configuration parameters are used to train the machine learning model (Faivishevsky Paragraph [0011]). Unlike the claimed invention, Faivishevksy teaches generating the configuration parameters randomly or using a predetermine initial set of values, this differs from the claimed invention, and Faivishevsky further fails to teach calculating, based on a set of subject data and a set of uniform data, a gap statistic using a gap statistic calculation technique, and calculating, using a curve fitting technique, an estimation network hyperparameter based on at least the gap statistic, calculating a ratio of variance of principal components of the set of subject data, and calculating, using a curve fitting technique, a compression network hyperparameter based on at least the ratio of variance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459